Citation Nr: 0029362	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), due to cigarette smoking.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

Legislation prohibits service connection of a disability on 
the basis that it resulted from disease attributable to the 
use of tobacco products by a veteran during his or her 
service.  38 U.S.C.A. § 1103 (West Supp. 2000).  This 
statute, however, applies only to claims filed after June 9, 
1998.  Where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The appellant's claim was received in May 1998.

In order to grant service connection, there must be medical 
evidence that the claimed condition resulted from in-service 
smoking.  In order for a claim of secondary service 
connection from smoking to be granted, there must be a 
competent diagnosis of nicotine addiction in service.  Davis 
v. West, 13 Vet. App. 178 (1999).

Current and pending legislation provides that VA shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), (to be codified 
at 38 U.S.C.A. § 5107(a)); HR 4864, Veterans Assistance Act 
of 2000 (pending signature to be codified at 38 U.S.C.A. § 
5103)..

The medical evidence, including written lay testimony of the 
veteran's family members, indicates that the veteran has a 
history of continuous tobacco use dating back to his period 
of active service in the 1950's, and a current habit of 
smoking.  The medical evidence also shows a current diagnosis 
of COPD related to tobacco abuse.  

An examination could serve to determine whether the veteran's 
COPD resulted from in-service smoking, or whether there could 
be a competent diagnosis of nicotine addiction in service.

Accordingly, an examination is required to obtain a medical 
opinion as to whether the veteran became nicotine dependent 
during service as well as whether his COPD is related to 
smoking in service or postservice.  

Therefore, this case is REMANDED for the following action:

1.  The RO should take appropriated steps 
in order to obtain and associate with the 
claims file any outstanding records of 
the veteran's VA medical treatment for 
respiratory problems not already 
associated with the file.  In addition, 
the RO should take appropriate steps to 
contact the veteran and instruct him to 
submit all medical evidence, which tends 
to support his assertions that his COPD 
is due to nicotine dependency, which 
began in service.

2.  The veteran should be afforded an appropriate 
examination in order to determine the nature and 
etiology of any lung disorder, specifically COPD.  
All indicated tests must be accomplished.  The 
veteran's claims folder and a copy of this REMAND 
must be made available to and reviewed by the 
examiner prior to conducting the requested 
examination.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that COPD was caused, or aggravated, 
by the veteran's military service.  
Specifically, the examiner must offer an 
opinion as to whether it is at least as 
likely as not that the veteran became 
nicotine dependent in the service; and 
whether it is at least as likely as not 
that the current COPD resulted from 
inservice smoking as opposed to smoking 
after service.  The complete rationale 
for each opinion expressed should be set 
forth.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If any determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 7105(d) (West 1991) and be 
given an opportunity to respond.

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


